Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 16, 19, 32-33, 76, 78-79, 81-83, 85, 105, 109-114, 119, 121-123, 126-127, and 149 are canceled.
Claims 3-15, 17-18, 20-31, 34-75, 77, 80, 84, 86-104, 106-108, 115-118, 120, 124-125, 128-148 and 150-151 are pending. 
Claims 84, 86-104, 106, 128-148, and 150 stand withdrawn from further consideration (see below).
Claims 3-15, 17-18, 20-31, 34-75, 77, 80, 107-108, 115-118, 120, 124-125, and 151 are under consideration. 

Election/Restrictions
The elected species, an anti-PSMA antibody comprising the CDR sequences of SEQ ID NOs:26-30, is free of prior art, the unelected species of anti-PSMA antibodies recited in claims 3-4, 6-14, 17-18, 20-31, 34-75 and 151 have been rejoined for prosecution.  

Withdrawn Rejections
Rejection of Claim 125 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn. Applicant canceled the claim(s) and therefore this rejection is moot. 

Rejection of Claims 107-108, 120 and 124-125 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 


Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 15, 77, 80, 107-108, 115-118, 120, and 124-125 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 21, 23, 26 and 132-133 of copending Application No. 16/412701 (hereinafter application ‘701; US2019/0352421). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 5, 15, 107-108, and 115, application ‘701 claims T-cell redirecting therapeutic comprising the PSMA binding domain comprising the VH of SEQ ID NO: 60 and the VL of SEQ ID NO: 61, and the CD3 binding domain comprising the VH of SEQ ID NO: 39 and the VL of SEQ ID NO: 40 (claim 16 of application ‘701). SEQ ID NO: 60 and 61 of application ‘701 are same amino acid sequence as SEQ ID NO: 66 and 67 of instant application (see SCORE; 66.rapbm and 67.rapbm). SEQ ID NO: 39 and 40 of application ‘701 are same amino acid sequence as SEQ ID NO: 104 and 105 of instant application (see SCORE; 104.rapbm and 105.rapbm). 
Regarding claims 116-118, application ‘701 claims T-cell redirecting therapeutic comprising the HC1 of SEQ ID NO: 62, the LC1 of SEQ ID NO: 63, the HC2 of SEQ ID NO: 41 and the LC2 of SEQ ID NO: 42 (claim 17). SEQ ID NO: 62 and 63 of application ‘701 are same amino acid sequence as SEQ ID NO: 88 and 89 of instant application (see SCORE; 88.rapbm and 89.rapbm). SEQ ID NO: 41 and 42 of application ‘701 are same amino acid sequence as SEQ ID NO: 110 and 111 of instant application (see SCORE; 110.rapbm and 111.rapbm). 
Regarding claim 77 and 120, application ‘701 claims that the multispecific antibody is an IgG1, IgG2, IgG3 or IgG4 isotype (claim 21).
Regarding claims 80, application ‘701 claims substitution F234A/L235A on IgG4 (claim 23).
Regarding claim 124, application ‘701 claims the method wherein the multispecific antibody comprises one or more asymmetric substitution in a first CH3 domain or in a second CH3 domain, or in both the first CH3 domain and the second CH3 domain (claim 132). 
Regarding claim 125, claims 26 and 133 of application ‘701 claims R409K substitution. While claim set filed on 3/10/2022 recites F405L/R409K, it does not recite R409K alone. Therefore, including claim 125 in this rejection was necessitated by claim amendment. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 3-4, 6-14, 17-18, 20-31, 34-75 and 151 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: sequence search shows that there is no anti-PSMA antibody known in the art comprising all CDR sequences or VH/VL sequences recited in the claims. 

Conclusion
Claims 5, 15, 77, 80, 107-108, 115-118, 120, and 124-125 are rejected.
Claims 3-4, 6-14, 17-18, 20-31, 34-75 and 151 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643